Contact: Anita Ho Acting Chief Financial Officer Alliance Fiber Optic Products, Inc. February 2, 2011 Phone: 408-736-6900 x168 AFOP REPORTS RECORD YEAR 2 Sunnyvale, CA - February 2, 2011 - Alliance Fiber Optic Products, Inc. (Nasdaq CM: AFOP), an innovative supplier of fiber optic components, subsystems and integrated modules for the optical network equipment market, today reported its financial results for the fourth quarter and year ended December 31, 2010. Revenues for the fourth quarter of 2010 totaled $11,638,000, a 55% increase from revenues of $7,517,000 reported in the fourth quarter of 2009, and a decrease from revenues of $13,276,000 reported in the previous quarter. Operating income for the fourth quarter of 2010 rose to $1,823,000, compared with $254,000 in the year ago quarter and $2,210,000 in the previous quarter. The Company recorded net income for the fourth quarter of 2010 of $1,701,000, or $0.20 per share based on 8.7 million shares outstanding, compared to $428,000, or $0.05 per share based on 8.5 million shares outstanding, for the fourth quarter of 2009. This compares to net income for the third quarter of 2010 of $2,064,000, or $0.24 per share based on 8.6 million shares outstanding. Revenues for fiscal year 2010 rose to $45,406,000, a 52% increase over revenues of $29,834,000 reported in the previous fiscal year.Operating income for the year ended December 31, 2010 rose to $6,099,000, compared with $751,000 for the year ended December 31, 2009.The Company recorded a net profit for fiscal year 2010 of $6,012,000, or $0.70 per share based on 8.6 million shares outstanding.This represents a substantial increase compared with a net profit of $1,433,000, or $0.17 per share for theyear ended December 31, 2009. Included in expenses for the quarter ended December 31, 2010 was $85,000 of stock-based compensation charges under ASC 718, compared with $33,000 of stock based compensation charges for the comparable quarter in 2009. Included in expenses for the year ended December 31, 2010 was $256,000 of stock-based compensation charges under ASC 718, compared with $112,000 of stock-based compensation charges for the year ended December 31, 2009. "Fiscal year 2010 represented another significant growth milestone for AFOP," commented Peter Chang, President and Chief Executive Officer. "Despite the fourth quarter sequential revenue decrease, 2010 overall revenues grew 52% to new record annual sales for the Company. With our operational efficiency improvements, gross margin remained above 35% in the fourth quarter, while our annual gross margin improved from 31% to over 34%. Operating profits and net profits also improved from the comparable quarter of 2009 and fiscal year 2009 levels. Most importantly, our balance sheet grew stronger in 2010. Our cash and short-term investments increased to over $45 million at year end." "With the solid progress we made serving our customers, extending our product technology and improving our operations in calendar year 2010, and the growing demand we have seen in the fiber optic industry, we are excited with our prospects for the growth this year. We expect that revenues and profits will continue to improve on a year over year basis in YR2011." concluded Mr. Chang. Conference Call Management will host a conference call at 1:30 p.m. Pacific Time on February 2,2011 to discuss AFOP's fourth quarter and fiscal year 2010 financial results. To participate in AFOP's conference call, please call 877-675-3572 at least ten minutes prior to the call in order for the operator to connect you. The confirmation number for the call is35689456. AFOP will also provide a live webcast of itsfourthquarter and fiscal year 2010 conference call at AFOP's website, www.afop.com. An audio replay will be available untilMarch 2, 2011. The dial innumber for the replay is 800-642-1687 or 706-645-9291. The replay conference ID is 35689456. About AFOP Founded in 1995, Alliance Fiber Optic Products, Inc. designs, manufactures and markets a broad range of high performance fiber optic components and integrated modules. AFOP's products are used by leading and emerging communications equipment manufacturers to deliver optical networking systems to the long-haul, enterprise, metropolitan and last mile access segments of the communications network. AFOP offers a broad product line of passive optical components including interconnect systems, couplers and splitters, thin filmCWDM and DWDM components and modules, optical attenuators, andmicro-optics devices. AFOP is headquartered in Sunnyvale, California, with manufacturing and product development capabilities in the United States, Taiwan and China. AFOP's website is located at http://www.afop.com. Except for the historical information contained herein, the matters set forth in this press release, including statements as to our expectations regarding future revenue and profit levels, our beliefs regarding business conditions and growing demand, our customer base, our product portfolio, and our expectations regarding future sales, are forward looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially, including, but not limited to general economic conditions and trends, the impact of competitive products and pricing, timely introduction of new technologies, timely design acceptance by our customers, the acceptance of new products and technologies by our customers, customer demand for our products, the timing of customer orders, loss of key customers, ability to ramp new products into volume production, the costs associated with running our operations, industry-wide shifts in supply and demand for optical components and modules, industry overcapacity, our ability to achieve cost control initiatives, financial stability in foreign markets, and other risks detailed from time to time in our SEC reports, including AFOP's quarterly report on Form 10-Q for the quarter ended September 30, 2010. These forward-looking statements speak only as of the date hereof. AFOP disclaims any intention or obligation to update or revise any forward-looking statements. ALLIANCE FIBER OPTIC PRODUCTS, INC. Condensed Consolidated Balance Sheets (in thousands) (Unaudited) Dec 31, Dec. 31, ASSETS Current assets: Cash and short-term investments $ 40,492 Other current asset - ARS Right - Accounts receivable, net Inventories Other current assets Total current assets Property and equipment, net Other assets Total assets $ 57,389 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,701 Accrued expenses and other liabilities Total current liabilities Long-term liabilities 777 813 Total liabilities Stockholders' equity Total liabilities and stockholders' equity   ALLIANCE FIBER OPTIC PRODUCTS, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Twelve Months Ended Dec. 31, Sept. 30, Dec. 31, Dec. 31, Dec. 31, Revenues $ 7,517 Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income from operations Interest and other income, net Net income before tax $ 1,933 $ 2,312 $ 450 $ 6,567 $ 1,517 Income tax 22 84 Net income $ 1,701 $ 2,064 $ 428 $ 6,012 $ 1,433 Net income per share Basic $ 0.20 $ 0.24 $ 0.05 $ 0.70 $ 0.17 Diluted $ 0.19 $ 0.23 $ 0.05 $ 0.69 $ 0.17 Weighted average shares outstanding Basic Diluted Included in costs and expenses above: Stock based compensation charges Cost of revenue $ 23 $ 28 $ 12 $ 85 $ 49 Research and development 10 11 5 32 22 Sales and marketing 15 13 3 38 10 General and administrative 37 35 13 31 Total $ 85 $ 87 $ 33 $ 256
